DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to: Application filed 10 Aug. 2020
	Claims 1-20 are pending in this case. Claims 1, 8 and 15 are independent claims



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10776563.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Lee et al. (Pub. No.: 2010/0161693; Filed: Jul. 28, 2009) (hereinafter “Lee”).
Regarding independent claims 1, 8 and 15, Lee disclose a system for digitally signing documents, the system comprising: 
a hardware processor (0009); and 
a non-transitory computer-readable storage medium storing executable instructions that, when executed by the hardware processor, cause the hardware processor to perform steps comprising: 
accessing a digital document in a first format and including at least a first signature tag marker element and a first logical text block element within a threshold proximity of the first signature tag marker element (0014-0018; 0020-0022); 
generating markup language information based on a proximity of the first signature tag marker element to the first logical text block element for use in rending the digital document in a second format (0014-0018; 0020-0022); 
in response to the digital document being rendered on a client device in the second format using the generated markup language, receiving signature information associated with a user of the client device based on a request by the user to sign the digital document via the first signature tag marker element (0014-0018; 0020-0022); and 
providing the digital document in the first format and the signature information to the client device for display, the display of the digital document including a rendering of the signature information in conjunction with a rendering of the first signature tag marker element. (0014; 0016-0018; 0020-0022)
 
 	Regarding dependent claims 2, 9 and 16, Lee disclose the system of claims 1, 8 and 15 respectively, wherein the first signature tag marker element includes first signature geometric information describing a rendering of the first signature tag marker element in the digital document in the first format (0014-0018; 0020-0022).

Regarding dependent claims 3, 10 and 17, Lee disclose the system of claims 2, 9 and 16 respectively, wherein the first logical text block element includes first logical text block geometric information describing a rendering of the first logical text block element in the digital document in the first format (0014-0018; 0020-0022)..

Regarding dependent claims 4, 11 and 18, Lee disclose the system of claims 3, 10 and 17 respectively, wherein the markup language describes the proximity of the first signature tag marker element to the first logical text block element such that the client device, when rendering the digital document in the second format, renders the first signature tag marker element and the first logical text block element based on the described proximity (0014-0018; 0020-0022)..

Regarding dependent claims 5, 12 and 19, Lee disclose the system of claims 1, 8 and 15 respectively, wherein the received signature information describes a location for signature placement relative to the first signature tag marker element (0014-0018; 0020-0022).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Aghaiipour (Pub. No.: US 2018/0285332; Filed: Mar. 28, 2017).
Regarding dependent claims 6 and 13, Lee does not expressly disclose the system of claims 1 and 8 respectively, wherein the first format comprises the portable document format (PDF) and wherein the second format comprises the hypertext markup language (HTML).
Aghaiipour teach wherein the first format comprises the portable document format (PDF) and wherein the second format comprises the hypertext markup language (HTML) (0002-0003; 0017; 0028).


Regarding dependent claims 7 and 14, Lee does not expressly disclose the system of claims 6 and 13 respectively, wherein the second format further comprises cascading style sheets (CSS) that describes a presentation of visual user interface elements of the HTML.
Aghaiipour teach wherein the second format further comprises cascading style sheets (CSS) that describes a presentation of visual user interface elements of the HTML (0002-0003; 0017; 0028).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Aghaiipour with Lee for the benefit of providing methods for the conversion of PDF forms to Web forms (0002).

Regarding dependent claim 20, Lee does not expressly disclose the non-transitory computer-readable storage medium of claim 15, wherein the first format comprises the portable document format (PDF) and wherein the second format comprises the hypertext markup language (HTML) and cascading style sheets (CSS).
Aghaiipour teach wherein the first format comprises the portable document format (PDF (HTML) (0002-0003; 0017; 0028).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Aghaiipour with Lee for the benefit of providing methods for the conversion of PDF forms to Web forms (0002).

NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J DEBROW whose telephone number is (571)272-5768.  The examiner can normally be reached on 09:00 - 06:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/James J Debrow/
Primary Patent Examiner
Art Unit 2144
571-272-5768